DETAILED ACTION
Claims 1 – 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 5,384,540).
	As per claim 16:

	Young discloses that the initial address is transmitted (Young: Column 1 lines 60 - 68), but Young does not specifically disclose that the initial address of the consecutive destination addresses is stored in the cache.  However, it would have been obvious to one of ordinary skill in the art at the time of filing that the initial address must be stored in a place associated with the cache data as the initial address is necessary to return the data from the cache to the correct location in memory.

Allowable Subject Matter
	Claims 1-15 are allowed.
Claims 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fail to teach the first and second cache units, one for burst transmission mode and the second for non-burst transmission mode as set forth in independent claim 1.  The prior art of record does not specifically disclose the cache unit storing indication data and flag data, wherein the indication data is used to indicate whether the plurality of first source operands are valid, .

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furber et al (US 5,732,278) teaches burst data access mode from cache memory.  Suh (US 2006/0158952) teaches burst operations to a memory device. Pfefferl (6,138,214) teaches burst mode that transmits a large block of data to be written to consecutive addresses that only requires a single initial address. Wilson (US 5,557,734) teaches the sending of burst data to or from a consecutive sequence of addresses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181